 


110 HRES 862 EH: Providing for consideration of the bill (H.R. 4299) to extend the Terrorism Insurance Program of the Department of the Treasury, and for other purposes
U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 862 
In the House of Representatives, U. S.,

December 12, 2007
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4299) to extend the Terrorism Insurance Program of the Department of the Treasury, and for other purposes 
 
 
That upon the adoption of this resolution it shall be in order to consider in the House the bill (H.R. 4299) to extend the Terrorism Insurance Program of the Department of the Treasury, and for other purposes. All points of order against consideration of the bill are waived except those arising under clause 9 or 10 of rule XXI. The bill shall be considered as read. All points of order against provisions of the bill are waived. The previous question shall be considered as ordered on the bill to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the chairman and ranking minority member of the Committee on Financial Services; and (2) one motion to recommit. 
2.During consideration of H.R. 4299 pursuant to this resolution, notwithstanding the operation of the previous question, the Chair may postpone further consideration of the bill to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
